                            UNITED STATES COURT OF INTERNATIONAL TRADE
                                         ONE FEDERAL PLAZA
                                       NEW YORK, NY 10278-0001


  CHAMBERS OF
Jennifer Choe-Groves
        Judge


                                                                      December 14, 2018

   VIA ECF


                            Re: One World Technologies, Inc. v. United States
                                Court No. 18-00200


   Dear Counsel:

           The court intends to issue a public version of the Opinion in the above-captioned case.
   The court has double-bracketed information that was designated as confidential in the papers and
   proceedings before the court. However, out of an abundance of caution, the court asks the
   Parties to review the Opinion and inform the court by Wednesday, December 19, 2018, in
   writing, whether any information not already in brackets is confidential and should be redacted
   in the public version. If the Parties believe that any additional information should be redacted
   from the public version, please explain the basis for your belief.

          Please contact my case manager, Mr. Steve Taronji, at (212) 264-1611 with any
   questions. Thank you for your assistance and cooperation.



                                                                    Very truly yours,

                                                                     /s/ Jennifer Choe-Groves
                                                                   Jennifer Choe-Groves, Judge


   Cc:      Steve Taronji
            For docketing

            Stephen E. Ruscus, Esq.
            Morgan, Lewis & Bockius, LLP
            1111 Pennsylvania Avenue, NW.
            Washington, D.C. 20004
            Email: stephen.ruscus@morganlewis.com

            Michael J. Abernathy, Esq.
            Jason C. White, Esq.
One World Technologies, Inc. v. United States          Page 2 of 2
Court No. 18-00200
       Morgan, Lewis & Bockius, LLP
       77 W. Wacker, Fifth Floor
       Chicago, IL 60601
       Email: michael.abernathy@morganlewis.com
              jason.white@morganlewis.com

       Guy R. Eddon, Esq.
       Amy M. Rubin, Esq.
       Edward F. Kenny, Esq.
       U.S. Department of Justice
       International Trade Field Office
       Commercial Litigation Branch – Civil Division
       26 Federal Plaza
       Suite 346
       New York, N.Y. 10278
       Email: guy.r.eddon@usdoj.gov
               amy.rubin@usdoj.gov
               edward.kenny@usdoj.gov

       CBP Assistant Chief Counsel
       U.S. Department of Homeland Security
       International Trade Litigation
       U.S. Customs and Border Protection
       26 Federal Plaza – Room 258
       New York, N.Y. 10278
       Email: gmb.asstchiefcounselitl@cbp.dhs.gov
